DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Remarks

Claim Rejections - 35 USC § 103
Applicant’s remarks with respect to claim feature “search strategy”, have been considered but are moot in view of new citations within the art of record.    This breadth of the limitations “search strategy”, as a function of “unstructured multiple dimensions” is only confined by what the search includes.  By amendment this includes limiting language, reciting “the search including searching different web sites of different domains associated with the unstructured multiple dimensions of data”.
The Applicant’s disclosure provides an instance/embodiment of the search strategy at published paragraph 20:
For instance, the method according to some embodiments may use techniques such as the machine learning, information retrieval, semantic web, natural language processing, to gather unstructured content from sources such 

	The art of record (Katz) teaches the search strategy as recited and supported in the search within external sources.
	In view of amendments to recite features of the “feature vector”, new prior art is identified for disclosing as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katz et al. (US 2003/0033179), herein “Katz”; in view of Sugaberry (US 2018/0268015), herein “Sugaberry”.

Referring to Claims 1, 7 and 13, Katz teaches the  computer-implemented method, computer readable storage medium and system, respectively directed to the same limitations of predicting perishable food stock quantity for replenishment, comprising: 
receiving a user input comprising at least a product identifier of a product about which a quantity to replenish is to be predicted Abstract: When an event occurs or data is received potentially affecting decisions regarding the procurement, sourcing, strategic sourcing, and/or sale of one or more items, the system correlates the data with predetermined conditions, which, when satisfied, trigger one or more software modules to send alerts to specified users about the potential impact of the event and/or data on the particular item/s; and ¶0038: In accordance with the present invention, VCI system 28 obtains and discovers a wide variety of internal and external data for particular components or other items, with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number, type or characteristic, such as by manufacturer, memory density, speed, functional characteristics, and the like) and continuously updated, thereby enabling a more optimum strategic decision-making process); 
creating a search strategy comprising searching at least unstructured multiple dimensions of data stored on the network of computers (e.g. ¶0048), based on the user External data from product databases 62 preferably include data about products, … from a plurality of product databases. External data from electronic catalogs 64 preferably include data about parts and components from a plurality of electronic and Web-accessible sources, …. External data from online marketplaces 66 preferably include information about current market data, such as ….. External data from news sources 70 preferably include information about goods, services and industry trends, such as product specifications, manufacturer information, manufacturers of equivalent components, supplier information, suppliers of equivalent components, upgrades of components, downgrades of components, prices, current sales offers, past sales offers, availability, .. from a plurality of Web-accessible news sources. External data from other sources preferably include information from alternate types of data sources. It should be noted that external data 32 are not limited to these sources of external information, but may also include alternate types and sources of information external to a customer's enterprise; in view of Abstract: collection component and/or ¶0051-¶0054: discovery service; effectively teaching “search strategy”).
performing a search of the network of computers according to the search strategy (e.g. Abstract: searching; and ¶0047: In such embodiments, the designated email or other messaging type accounts, using one or more of the software modules, are searched for information relevant to the procurement, sourcing or strategic sourcing-related activities of the enterprise, with the relevant information extracted and loaded into the data mart in the same manner as other internal and external data); 
Thus, the user, when accessing the functionalities of the modules, is guided through a workflow process. For example, in an exemplary embodiment of the present invention, VCI workflow process 73 includes discovery, analysis, recommendation, and execution. Accordingly, discovery services 76 assist the user in identifying a plurality of parameters for criteria that are important to the user's tasks, so that the user can obtain necessary data for making business decisions. Analysis services 78 use the input of the discovered data to produce a variety of reports intended to assist the user in analyzing the discovered data, with discovery services teaching” machine learning”; ¶0058: In accordance with preferred embodiments of the present invention, analysis services 78 performs quantitative and qualitative analysis on the data results of discovery services 76 via a plurality of algorithms. Analysis services 78 may be customized based on user-defined criteria. For instance, a client may request risk analysis, involving applications associated with analysis services 78 to provide a plurality of analyses, such as model and forecast revenues based on inventory levels, demand forecasts, market pricing, availability of constituent parts, etc. Such analyses are functions of modules in VCI system 28 (which is described in more detail below); the modules implement a plurality of data and analysis tools, which offer solutions to domain-specific problems. Analysis services 78 thus examine and analyze a plurality of discovered data, such as contract terms, performance metrics, current inventories, surplus and shortages, warehouse locations, etc., and produce one or a plurality of reports based on the subsequently analyzed data. In accordance with preferred embodiments, the resulting data of analysis services 78 are then preferably reintegrated back into data mart 74); 
selecting supporting evidence associated with the candidate answers from the search of the different web sites of different domains, the supporting evidence including historical facts and dynamic information that change over time (e.g.¶0042/¶0044/¶0046: FIG. 3B illustrates examples of external data sources and respective types of external data in accordance with the present invention. External data 32 preferably are comprised of data originating outside an enterprise, which may include historically contingent or other information of general interest to an enterprise, industry and/or market (including competing enterprises); and/or historically contingent or other information affecting the goods and services of an enterprise, industry and/or market; and/or data used internally by another enterprise that formerly originated outside of that enterprise…daily news broadcasts, emergency broadcasts, trade journals, product reviews, supplier ratings, product launch information, delivery dates, supplier locations, shipping locations, weather reports, historical weather data, geographical reports, transportation reports, and/or traffic reports, etc., from a plurality of subscription-based sources. External data from news sources 70 preferably include information about goods, services and industry trends,  and ¶0051: In accordance with preferred embodiments of the present invention, discovery services 76 collect data inputs from a plurality of sources for internal data 30 and for external data 32, synthesizing the data to provide support for sourcing; and/or ¶0190: Since the data must be mapped before it can be extracted by the extract and transform modules, a transformation has to be defined in the transform module for all data from each data source. As is known in the art, transformation is the process of mapping data from source objects onto target objects and optionally applying conversions to the data. After the transformations have been defined, then scripts are generated, which perform the organization of data by relevance (e.g. ¶0121 and ¶0134: the function of converting and loading data into target objects at run time when so requested);
merging the candidate answers of the multiple dimensions (¶0191: As further illustrated in FIG. 6, data integration components 118 consist of load module 188, database API 189, ETL metadata database 190, discovery database 192, analysis database 194, purge/archive module 196, OLAP server 198, and OLAP analysis cubes 1-N 200. Data integration components 118 provide the functionality of a load module and integrated data mart, whereby normalized data is loaded from a plurality of sources at different times and in different formats, and organized so that it is suitable for complex querying and analysis. Internal data 30 and external data 32 are placed in data integration components 118 in order to build applications for an integrated repository, such as a data mart. Load module 188 manages the process of loading, updating, and rebuilding discovery database 192 and analysis database 194. Both discovery database 192 and analysis database 194 are types of relational databases. The loading process triggers events in OLAP server 198 that rebuilds OLAP analysis cubes 1-N 200. (OLAP refers to On-line Analytic Processing, which one of skill in the art will appreciate is a form of a multi-dimensional database.) OLAP server 198 conducts multi-dimensional queries and pivot table services through the use of OLAP analysis cubes 1-N 200, which preferably perform data aggregation on top of analysis database 194. Purge/archive module 196 manages the databases, so that data may be archived and purged as necessary. ETL metadata database 190 is an operational RDBMS that stores adapter and other information that is used and required by load module 188.); and 
providing a result of the merged output quantities as a predicted suggestion (e.g. ¶¶176-0184: This module preferably identifies opportunities to sell excess inventories by evaluating current inventory levels, demand forecasts, spot market prices, etc. and identifying incipient surpluses based on trend analysis, predictive modeling, etc.).  W
While Katz does teach prioritization of conflicting rules to determine and order results (¶0151-¶0158), and further teaches the assignment of a criticality rating and formula variable weighting for subsequent analysis that is context independent (see ¶0163/¶0176), he is not specific to features of a “score” for feature vector entry, nor is Katz specific to “the machine learning model includes a neural network model”
Sugaberry however in his predictive model for identifying data discrepancies, details this neural network model (e.g. Fig. 17A; Fig. 21 and  ¶0042),  performance of generating a context independent score (e.g. ¶0171 for each of the candidate answers with respect to a dimension and reducing it to an entry of the feature vector (¶0137: In one embodiment, preferential image segmentation may be utilized to isolate images of individual products or products competitive with or similar to the individual product for identification. Feature vectors are extracted from each isolated image and utilized to query a database of reference images and associated metadata in order to select the most similar reference data to each product from the database and identify the product or competitor product with some likelihood of identification).

One of ordinary skill in the art would find it obvious to employ data refinement techniques (e.g. vector feature entry), that capitalize on processing capabilities to achieve the most relevant and accurate data and data trends. 

Referring to Claims 2, 8 and 14, Katz, in view of Sugaberry, teaches claims 1, 7 and 13, and Katz further teaches wherein the multiple dimensions comprises product information (¶0043: product information), retail features (¶0043: retailer information), target consumer class (¶0043: product demand data; and/or claim 9: new customer segments), geographic location (¶0043: location), economic news (¶0044….news sources), and weather forecasts (claim 21: weather reports). 
 
Referring to Claims 3, 9 and 15, Katz, in view of Sugaberry, teaches claims 1, 7 and 13, and while Katz further teaches the limitations comprising scoring the candidate answers (¶0163: The strategic component identification module creates a `criticality rating` based on a pre-determined scale, such as 1 to 10 or 1 to 100, which is derived from a plurality of variables, which may include any of the following; ¶0176: Users then define different weights for each variable in the formula, thus customizing the formula).  

Referring to Claims 5, 11 and 17, Katz, in view of Sugaberry, teaches claims 2, 8 and 14, and Katz further teaches the limitations wherein the machine learning model is trained to predict the replenishment quantity separately along each of the multiple dimensions Recommendation services 80 then preferably examine the analyzed data according to user-defined criteria (such as priorities and preferences) and make recommendations (such as what to buy, when to buy, how much to buy, from whom to buy, what to sell, when to sell, how much to sell, to whom to sell, etc.). Preferably recommendation services 80 apply a plurality of algorithms that optimize the analyzed data based on specific variables, such as price, quantity, time to delivery, client preferences, utility functions, business rules, etc. Recommendation services 80 then preferably ran the data through its algorithms, making a recommendation or plurality of recommendations based on the resulting data, displaying it via a generated report or the user interface of VCI system 28. In accordance with preferred embodiments, the resulting data are then preferably reintegrated back into the data mart 74).

Referring to Claims 6, 12 and 18, Katz, in view of Sugaberry, teaches claims 1, 7 and 13, and Katz further teaches the limitations comprising receiving user feedback associated with the predicted suggestion and retraining the machine learning model based on the user feedback (¶0049: At each step in VCI workflow process 73, the resulting data is preferably reintegrated back into data mart 74, where it may be incorporated into a subsequent generation of data. Thus, one or more software modules associated with VCI workflow process 73 may automatically incorporate internal data 30, external data 32, and other event-related data into a subsequent invocation of the one or more software modules; and/or ¶0321: Moreover, alerts can be used as a general method for the user to define one or more automated actions or one or more semi-automated actions in response to a given matching condition and which are relevant to the procurement, sourcing, strategic sourcing, and/or sale of one or more items by an enterprise. Accordingly, actions may further consist of one of the following…):

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190347668, see specifically ¶0263  
US 20180246899 		US 20140075004 		US 8396870 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/           Examiner, Art Unit 3687